The judgment rendered against Jahn was subject to the motion for new trial duly made but not disposed of for more than five years. The assignee of the judgment was not obliged to take a writ of garnishment against a creditor of the judgment debtor until the motion for new trial was disposed of. The right of the assignee of the judgment to a writ of garnishment against the creditor of the judgment debtor existed during the period the judgment was effective and the garnishee could not collaterally attack the judgment not shown to be void.
Rehearing denied.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and DAVIS, J., concur in the opinion and judgment. *Page 239